DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
SMDL #01-011
January 19, 2001
Dear State Medicaid Director:
I am writing to advise you of recent developments in the care of asthma and to stress the importance
of State action to assure that Medicaid beneficiaries with asthma, particularly children, receive
appropriate care. This issue is particularly important because of the increasing incidence of asthma
and its prevalence among low- income populations. This letter also clarifies mandated and optional
Medicaid coverage for asthma items and services.
Medicaid covers asthma-related medical services under various categories, including prescription
drugs, home health services, physician services, and other licensed practitioners. Some State
Medicaid programs are using disease management programs as an effective means of improving
outcomes for asthma patients and reducing costs. Medicaid programs can also improve service
delivery by coordinating asthma-related initiatives with other programs and addressing utilization
limits with Medicaid managed care organizations and pharmacy benefit managers.
In General
To underscore the importance of the asthma epidemic, President Clinton signed an Executive Order
in 1997, which created the Task Force on Environmental Health Risks and Safety Risks to
Children. This task force is co-chaired by the Secretary of the Department of Health and Human
Services (DHHS), Donna Shalala, and the Commissioner of the Environmental Protection Agency
(EPA), Carol Browner, and seeks to reduce the incidence of pediatric asthma and associated
medical costs by promoting additional research, programs to lessen exposure to environmental
irritants, better data collection, and provider education.
The Department of Health and Human Services also recently issued “Action Against Asthma: A
Strategic Plan for the Department of Health and Human Services,” which is available on the
Internet at http://aspe.hhs.gov/sp/asthma/. This action plan outlines four priority areas for
investment in asthma management over the next five years: determining the cause of asthma and
interventions to prevent its onset, decreasing the burden of asthma for people with the disease,
eliminating the disproportionate burden of asthma in minority populations and those living in
poverty, and tracking the disease and assessing the effective ness of asthma programs. We
encourage you to review this plan and help achieve progress in these priority areas.

Page 2 – State Medicaid Director
Epidemiological Trends
Asthma is a chronic and episodic inflammatory disease of the airways, which is often exacerbated
by exposure to indoor allergens (such as tobacco smoke, pet dander, house dust mites, cockroaches,
and mold), outdoor air pollutants, and upper respiratory infections. The number of Americans
afflicted with asthma nearly doubled between 1980 and 1996, and the condition now affects nearly
15 million Americans, including nearly 5 million children. It is the most common chronic disease
of childhood.
The illness is responsible for over 1.8 million emergency room visits, 460,000 hospitalizations and
5,000 deaths each year. Children with asthma lose an extra 10 million school days each year, and
this results in an estimated $1 billion in lost productivity from their working parents. Claims data
reveal that Medicaid-eligible children under age 18 in 28 States had more than 36,000
hospitalizations costing over $101.7 million and more than 765,000 outpatient visits costing over
$55.67 million for a primary diagnosis of asthma in 1995.
While asthma affects Americans of all ages, races, and ethnic groups, low- income and minority
populations are disproportionately affected. For example, while African-Americans have only
slightly higher rates of asthma than whites, they are twice as likely to die from their asthma.
African-American children are four times more likely to die from asthma than white children.
Pediatric asthma hospitalizations are five times higher for children in lower income families than
for other children. In addition, research has indicated that low- income and minority children are
less likely to have access to quality care, and are less likely to receive optimal medical therapy.
Management of Asthma Symptoms: NIH Guidelines
Asthma can be managed most effectively by avoiding or controlling environmental and
occupational factors that exacerbate the condition, taking appropriate medications, objective
monitoring of the disease, and actively involving the patient and family in self-care and disease
management. Effective asthma management reduces the need for hospitalizations and urgent care
visits, and leads to a more full and active life.
In 1997, the National Asthma Education and Prevention Program (NAEPP), sponsored by the
National Heart, Lung, and Blood Institute (NHLBI), updated “Guidelines for the Diagnosis and
Management of Asthma” (Introduction including overview enclosed). The Guidelines translate
research findings into recommendations for management by health care providers and for patient
self- management. Although the Guidelines were widely disseminated and are recommended as
standards of care, studies indicate that many professionals and affected families are not using the
Guidelines. The Department’s Asthma Action Plan specifically directs HCFA to “work
with…State health officials to accelerate widespread adoption of the Guidelines.” We encourage
you to make your providers and beneficiaries aware of these Guidelines. The Guidelines can be
accessed at http://www.nhlbi.nih.gov/guidelines/asthma/asthgdln.htm.

Page 3 – State Medicaid Director
Medicaid’s Role in Improving Asthma Management
Access to Medicaid Services: It has come to our attention that certain State Medicaid prescription
drug and medical equipment policies could be barriers to appropriate asthma management and
violate Early and Periodic Screening, Diagnostic and Treatment (EPSDT) service requirements. To
avoid such barriers and violations and to contribute to the goals of the DHHS Asthma Action Plan,
each State should review Medicaid utilization controls and other policies in its program that could
present such obstacles. For example, State Medicaid utilization limits may prevent a child from
having an inhaler whenever and wherever he or she needs it (e.g., school, caretaker’s home).
Coverage policies that permit only replacement of nebulizers (used to convert medication to steam),
disposable tubing, and other parts used with a nebulizer at specified time intervals may not
accommodate situations in which a child requires replacement of such items more frequently.
Utilization limits on asthma-related medical equipment, including nebulizers and integral parts,
peak flow meters (used to monitor degree of airflow obstruction) and spacers (used to assist in
proper delivery of inhaled medication to the lungs in young children), can also be problematic. For
example, limits of one peak flow meter or spacer per lifetime may prevent a child from replacing a
lost or broken piece of equipment, or graduating from a child to an adult sized meter.
We remind you that the requirements of the EPSDT service do not allow such arbitrary restrictions
on services provided to individuals under the age of 21. Section 1905(r)(5) requires the State
Medicaid agency to provide EPSDT-eligible individuals with all medically necessary services
coverable under Section 1905(a) regardless of whether the item or service is specified in the State
plan or whether the State has established utilization limits for Medicaid beneficiaries generally. If a
State requires prior authorization of asthma-related drugs, supplies, or equipment under EPSDT, the
State must assure that these items are provided in a timely manner to Medicaid children who need
them. Each State should review its prescription and medical equipment policies and make changes
to assure that its policies are consistent with EPSDT requirements.
Medicaid Coverage of Asthma-Related Services: Individuals with asthma typically need a variety
of services to manage their condition. Medicaid covers a comprehensive array of medical services
required by a person with asthma, including prescription drugs and equipment to deliver those
drugs, diagnostic tests and monitoring equipment, and encounters with physicians and other
licensed practitioners. If a State elects to provide a drug benefit, coverage of all FDA-approved
drugs, including asthma-related drugs, produced by manufacturers participating in the Medicaid
drug rebate program is mandatory. Items such as inhalers are covered under the Medicaid
pharmacy benefit and are also subject to the drug rebate requirements.
Asthma-related supplies and equipment, such as spacers, peak flow meters, and nebulizers, are not
considered drugs and should not be covered under the prescription drug benefit, even tho ugh some
of these items have a National Drug Code number and are sold through pharmacies. Neither can
they be covered as “durable medical equipment” (DME) because, unlike Medicare, Medicaid law
does not recognize DME as a separate coverable service.

Page 4 – State Medicaid Director
Medicaid reimbursement is available for asthma-related supplies and equipment through the home
health benefit, which allows coverage for medical supplies, equipment, and appliances that are
suitable for use in the home (42 CFR 440.70(B)(3)). In accordance with these regulations, a
physician must review a beneficiary’s need for such supplies, equipment, or appliances annually.
Although expenditures for these items should be reported to HCFA as home health services, the
items can be provided by home health agencies, pharmacies, medical equipment suppliers, or other
providers.
States must cover home health services for individuals entitled to nursing facility services under the
State Medicaid plan. Regardless of whether the y are entitled to nursing facility services, States
must also cover medically necessary home health services for any EPSDT-eligible individual.
It has come to our attention that some pharmacies which do not sell medical supplies and equipment
in large volume find it difficult to obtain Medicaid reimbursement for these items. To improve
access for beneficiaries with asthma, you should establish procedures that allow pharmacies to be
providers of medical supplies and equipment under the Medicaid home health benefit.
Disease Management Programs: In some Medicaid populations, nearly one-third of prescriptions
for asthma medications are never filled. Covered by Medicaid under 42 CFR 440.60, disease
management programs seek to address such compliance problems and improve outcomes for highincidence or high-cost diseases by stressing state-of–the-art clinical approaches, intensive
monitoring and examination of patients at frequent intervals, and patient education. Pharmacists
and other non-physician practitioners are generally responsible for coordinating these programs.
States are beginning to track the effects of disease management programs on clinical outcomes and
costs. A 1997 study found that total medical costs for patients with asthma and other conditions,
who participated in a community pharmacy-based disease management program in the Richmond,
Virginia area, were 29 percent lower than total medical costs for patients in a control group
(Clinical Therapeutics, Vol. 19, No. 1, 1997)
Medicaid programs in the States of Arkansas, Delaware, Florida, Georgia, Mississippi, and Virginia
have planned or implemented disease management programs for asthma. To claim Medicaid
Federal financial participation for these services, you should submit a State Plan Amendment,
providing a detailed description of the services to be covered and indicating which “other licensed
practitioners” (e.g., pharmacists) will furnish those services. If your State practice act for
pharmacists or other licensed practitioners does not encompass services provided under disease
management programs, State laws must be amended if these professionals are to be reimbursed for
these services under Medicaid. Practitioners planning to participate in these programs may need
special training in disease management.
Collaboration with Other Organizations: Because beneficiaries with asthma obtain services in
various settings and through different delivery systems, it is essential that you work with other
organizations that serve this population to eliminate barriers to care. We encourage you to discuss

Page 5 – State Medicaid Director
use of asthma medications in the school setting with State or local boards of education. We also
urge you to review utilization limits with Medicaid managed care organizations and pharmacy
benefit managers to determine whether they pose barriers to effective prevention and treatment of
asthma.
By addressing the strategies discussed in this letter, you can serve in a leadership role to reduce
morbidity, mortality, and the need for acute care associated with asthma, as you improve the daily
lives of individuals and families who are affected by this serious health problem. We encourage
you to provide us with information about your innovative approaches to addressing asthma that we
can share with other States. Please contact David Greenberg by phone at (410) 786-2637 or e-mail
(dgreenberg@hcfa.gov) to furnish information about your approaches or any concerns regarding
Medicaid and asthma.
Sincerely,

Timothy M. Westmoreland
Director

Enclosure
cc:
HCFA Regional Administrators
HCFA Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors’ Association
Brent Ewig
National Association for State and
Territorial Health Officials

Guidelines for the Diagnosis and
Management of Asthma
NATIONAL INSTITUTES OF HEALTH

National Heart, Lung, and Blood Institute
JULY 1997

INTRODUCTION
Asthma is a chronic inflammatory disease of the airways. In the United States, asthma affects
14 million to 15 million persons. It is the most common chronic disease of childhood, affecting
an estimated 4.8 million children (Adams and Marano 1995; Centers
for Disease Control and Prevention 1995). People with asthma collectively have more than 100
million days of restricted activity and 470,000 hospitalizations annually. More than 5,000 people
die of asthma annually. Asthma hospitalization rates have been highest among blacks and
children, while death rates for asthma were consistently highest among blacks aged 15 to 24
years (Centers for Disease Control and Prevention 1996). These rates have increased or
remained stable over the past decade. This report describes the appropriate use of the available
therapies in the management of asthma.
To help health care professionals bridge the gap between current knowledge and practice, the
National Heart, Lung, and Blood Institute’s (NHLBI) National Asthma Education and Prevention
Program (NAEPP) has convened two Expert Panels to prepare guidelines for the diagnosis and
management of asthma. The NAEPP Coordinating Committee, under the leadership of Claude
Lenfant, M.D., director of the NHLBI, con-vened the first Expert Panel in 1989. The charge to
this Panel was to develop a report that would provide a general approach to diagnosing and
managing asthma based on current science. The Expert Panel Report: Guidelines for the
Diagnosis and Management of Asthma (NAEPP 1991) was published in 1991, and the
recommendations for the treatment of asthma were organized around four components of
effective asthma management:
Use of objective measures of lung function to assess the severity of asthma and to monitor the
course of therapy
�

� Environmental control measures to avoid or eliminate factors that precipitate asthma
symptoms or exacerbations
� Comprehensive pharmacologic therapy for long-term management designed to reverse and
prevent the airway inflammation characteristic of asthma as well as pharmacologic therapy to
manage asthma exacerbations
�

Patient education that fosters a partnership among the patient, his or her family, and clinicians

The principles addressed within these four components of asthma management served as the
starting point for the development of two additional reports prepared by asthma experts from
many countries in cooperation with the NHLBI: the International Consensus Report on
Diagnosis and Management of Asthma (NHLBI 1992) and the Global Initiative for Asthma
(NHLBI/WHO 1995). The Expert Panel Report 2: Guidelines for the Diagnosis and Management
of Asthma (EPR-2) is the latest report from the National Asthma Education and Prevention
Program and updates the 1991 Expert Panel Report. The second Expert Panel critically
reviewed and built upon the reports listed above.

This report presents basic recommendations for the diagnosis and management of asthma that
will help clinicians and patients make appropriate decisions about asthma care. Of course, the
clinician and patient need to develop individual treatment plans that are tailored to the specific
needs and circumstances of the patient. The NAEPP, and all who participated in the
development of this latest report, hope that the patient with asthma will be the beneficiary of the
recommendations in this document. This report is not an official regulatory document of any
Government agency.
METHODS USED TO DEVELOP THIS REPORT
The NAEPP Coordinating Committee established a Science Base Committee of U.S. asthma
experts who began work in early 1994 to monitor the scientific literature and advise the
Coordinating Committee when an update of the 1991 Expert Panel Report: Guidelines for the
Diagnosis and Management of Asthma was needed. The Science
Base Committee, along with international members of the Global Initiative for Asthma, examined
all the relevant literature on asthma in human subjects published in English between 1991 and
mid-1995, obtained through a series of MEDLINE database searches. More than 5,000
abstracts were reviewed. In 1995, the Science Base Committee recommended to the NAEPP
Coordinating Committee that sufficient new information had been published since 1991 to
convene a panel of experts to update the first Expert Panel Report.
The second Expert Panel is a multidisciplinary group of clinicians and scientists with expertise in
asthma management. The Panel includes health professionals in the areas of general medicine,
family practice, pediatrics, emergency medicine, allergy, pulmonary medicine, nursing,
pharmacy, and health education. Among the Panel members are individuals who served on
either the Science Base Committee or the 1991 Expert Panel. Other members were chosen
based on names submitted by NAEPP Coordinating Committee member organizations. Several
Expert Panel members are themselves members of the Coordinating Committee.
Representatives from several Federal agencies also have participated.
The charge to the Panel was to prepare recommendations for use by clinicians working in
diverse health care settings that address the practical decisionmaking issues in the diagnosis
and management of asthma. The Panel also was requested to develop specific aids to facilitate
implementation of the recommendations.
Panel members were asked to base their recommendations on their review of the scientific
literature and to cite studies that support the recommendations. When a clear recommendation
could not be extracted from the studies (e.g., studies were not available, were conflicting, or
were equivocal), the Panel was asked to label the recommendation as “based on the opinion of
the Expert Panel,” “recommended by the Expert Panel,” or similar terminology. When a whole
section was “based on the opinion of the Expert Panel,” this was indicated at the beginning of
the section (e.g., see component 1-Initial Assessment and Diagnosis).
This report was prepared in a systematic and iterative process. In addition to the Science Base
Committee review of the scientific literature, the Panel conducted in-depth reviews of the
literature in selected areas it considered controversial. In interpreting the literature, the Panel
considered the nature and quality of the study designs and analyses. Given the complexities of
several issues, the Panel chose not to use the strict evidence ranking system used in the
guidelines development procedures of the U.S. Preventive Services Task Force. However, this
procedure was applied in the area of peak flow monitoring. The Panel submitted their
interpretation of the literature and related recommendations for multiple reviews by their fellow
Expert Panel members and outside reviewers.

The development of EPR-2 was directed by an Executive Committee; each member of the
Executive Committee headed a subcommittee assigned to prepare a specific chapter. Each
member of the Panel was assigned to one of the subcommittees. The sub-committees were
responsible for reviewing the pertinent literature and drafting the recommendations with the
supporting evidence for the full Panel to review. Once the subcommittee reports were prepared,
the full Panel critically reviewed the evidence and rationale for each recommendation, discussed
revisions, and reached final agreement on each recommendation. A vote was taken to confirm
the consensus of the Panel. The final report was approved by the NAEPP Coordinating
Committee via mail. Box 1 summarizes the draft, review, and consensus-building process.
The development of this report was entirely funded by the National Heart, Lung, and Blood
Institute, National Institutes of Health. Panel members and reviewers participated as volunteers
and were compensated only for travel expenses related to the two Expert Panel meetings and
the Executive Committee meetings.
B O X 1. M A J O R E V E N T S I N T H E D E V E L O P M E N T O F T H E E X P E R T P A N E L R E P O R T -

First Expert Panel meeting June 1995
Executive Committee meeting November 1995
Executive Committee meeting (by phone) February 1996
Second Expert Panel meeting and review by outside experts May 1996
Review by NAEPP Coordinating Committee member organizations August 1996
Executive Committee meeting October 1996
Mail Review, Expert Panel December 1996
Mail Review and Approval, NAEPP Coordinating Committee January 1997
The goal of the Expert Panel Report 2: Guidelines for the Diagnosis and Management of
Asthma is to serve as a comprehensive guide to diagnosing and managing asthma.
Implementation of EPR-2 recommendations is likely to increase some costs of asthma care by
increasing the number of primary care visits for asthma and the use of asthma medications,
environmental control products and services, and equipment (e.g., spacer/holding chamber
devices). However, asthma diagnosis and management are expected to improve, which should
reduce the numbers of lost school and work days, hospitalizations and emergency department
visits, and deaths due to asthma. A net reduction in total health care costs should result. The
NAEPP encourages research to evaluate the impact of implementing the recommendations in
this report.

OVERVIEW OF THE REPORT
Each section of EPR-2 begins with a list of “Key Points” and “Differences From 1991 Expert
Panel Report.” A brief overview of each section is provided below.

Pathogenesis and Definition
In the 1991 Expert Panel Report, the role of inflammation in the pathogenesis of asthma was
emphasized although the scientific evidence for the involvement of inflammation in asthma was
just emerging. Now in 1997, although the role of inflammation is still evolving as a concept, a
much firmer scientific basis exists to indicate that asthma results from complex interactions
among inflammatory cells, mediators, and the cells and tissues resident in the airways.
Thus, asthma is now defined as a chronic inflammatory disorder of the airways in which many
cells and cellular elements play a role, in particular, mast cells, eosinophils,

T lymphocytes, neutrophils, and epithelial cells. In susceptible individuals, this inflammation
causes recurrent episodes of wheezing, breathlessness, chest tightness, and cough, particularly
at night and in the early morning. These episodes are usually associated with widespread but
variable airflow obstruction that is often reversible either spontaneously or with treatment. The
inflammation also causes an associated increase in the existing bronchial hyperresponsiveness
to a variety of stimuli.
COMPONENT1:

Measures of Assessment and Monitoring
Initial Assessment and Diagnosis of Asthma
Making the correct diagnosis of asthma is extremely important. Clinical judgment is required
because signs and symptoms vary widely from patient to patient as well as within each patient
over time. To establish the diagnosis of asthma, the clinician must determine that:
�

Episodic symptoms of airflow obstruction are present.

�

Airflow obstruction is at least partially reversible.

�

Alternative diagnoses are excluded.

This section differs from the 1991 Expert Panel Report in several ways. Asthma severity
classifications have been changed from mild, moderate, and severe to mild intermittent, mild
persistent, moderate persistent, and severe persistent to more accurately reflect the clinical
manifestations of asthma. The Panel emphasizes that patients at any level of severity can have
mild, moderate, or severe exacerbations. In addition, information on wheezing in infancy and
vocal cord dysfunction has been expanded in the differential diagnosis section in component 1.
Situations that may warrant referral to an asthma specialist have been refined with input from
specialty and primary care physicians.

Periodic Assessment and Monitoring
To establish whether the goals of asthma therapy have been achieved, ongoing monitoring and
periodic assessment are needed. The goals of asthma therapy are to:
�

Prevent chronic and troublesome symptoms

�

Maintain (near) “normal” pulmonary function

�

Maintain normal activity levels (including exercise and other physical activity)

� Prevent recurrent exacerbations of asthma and minimize the need for emergency department
visits or hospitalizations
�

Provide optimal pharmacotherapy with minimal or no adverse effects

�

Meet patients’ and families’ expectations of and satisfaction with asthma care

Several types of monitoring are recommended: signs and symptoms, pulmonary function,
quality of life/functional status, history of asthma exacerbations, pharmacotherapy, and patientprovider communication and patient satisfaction.
The Panel recommends that patients, especially those with moderate-to-severe persistent
asthma or a history of severe exacerbations, be given a written action plan based on signs and
symptoms and/or peak expiratory flow. As in the 1991 report, daily peak flow monitoring is

recommended for patients with moderate-to-severe persistent asthma. In addition, the Panel
states that any patient who develops severe exacerbations may benefit from peak flow
monitoring. A complete review of the literature on peak flow monitoring was conducted,
evidence tables were prepared, and the results of this analysis are summarized in the report.
COMPONENT2:

Control of Factors Contributing
to Asthma Severity
Exposure of sensitive patients to inhalant allergens has been shown to increase airway
inflammation, airway hyperresponsiveness, asthma symptoms, need for medication, and death
due to asthma. Substantially reducing exposures significantly reduces these outcomes.
Environmental tobacco smoke is a major precipitant of asthma symptoms in children, increases
symptoms and the need for medications, and reduces lung function in adults. Increased air
pollution levels of respirable particulates, ozone, SO 2 , and NO 2 have been reported to
precipitate asthma symptoms and increase emergency department visits and hospitalizations
for asthma. Other factors that can contribute to asthma severity include rhinitis and sinusitis,
gastroesophageal reflux, some medications, and viral respiratory infections. EPR-2 discusses
environmental control and other measures to reduce the effects of these factors.
COMPONENT3:

Pharmacologic Therapy
EPR-2 offers an extensive discussion of the pharmacologic management of patients at all levels
of asthma severity. It is noted that asthma pharmacotherapy should be instituted in conjunction
with environmental control measures that reduce exposure to factors known to increase the
patient’s asthma symptoms.
As in the 1991 report, a stepwise approach to pharmacologic therapy is recommended, with the
type and amount of medication dictated by asthma severity. EPR-2 continues to emphasize that
persistent asthma requires daily long-term therapy in addition to appropriate medications to
manage asthma exacerbations. To clarify this concept, the EPR-2 now categorizes medications
into two general classes: long-term-control medications to achieve and maintain control of
persistent asthma and quick-relief medications to treat symptoms and exacerbations.
Observations into the basic mechanisms of asthma have had a tremendous influence on
therapy. Because inflammation is considered an early and persistent component of asthma,
therapy for persistent asthma must be directed toward long-term suppression of the
inflammation. Thus, EPR-2 continues to emphasize that the most effective medications for longterm control are those shown to have anti-inflammatory effects. For example, early intervention
with inhaled corticosteroids can improve asthma control and normalize lung function, and
preliminary studies suggest that it may prevent irreversible airway injury.
An important addition to EPR-2 is a discussion of the management of asthma in infants and
young children that incorporates recent studies on wheezing in early childhood. Another addition
is discussions of long-term-control medications that have become available since 1991—longacting inhaled beta 2 -agonists, nedocromil, zafirlukast,
and zileuton.
Recommendations for managing asthma exacerbations are similar to those in the 1991 Expert
Panel Report. However, the treatment recommendations are now on a much firmer scientific
basis because of the number of studies addressing the treatment of asthma exacerbations in
children and adults in the past 6 years.

COMPONENT4:

Education for a Partnership in Asthma Care
As in the 1991 Expert Panel Report, education for an active partnership with patients remains
the cornerstone of asthma management and should be carried out by health care providers
delivering asthma care. Education should start at the time of asthma diagnosis and be
integrated into every step of clinical asthma care. Asthma self-management education should
be tailored to the needs of each patient, maintaining a sensitivity to cultural beliefs and
practices. New emphasis is placed on evaluating outcomes in terms of patient perceptions of
improvement, especially quality of life and the ability to engage in usual activities. Health care
providers need to systematically teach and frequently review with patients how to manage and
control their asthma. Patients also should be provided with and taught to use a written daily selfmanagement plan and an action plan for exacerbations. It is especially important to give a
written action plan to patients with moderate-to-severe persistent asthma or a history of severe
exacerbations. Appropriate patients should also receive a daily asthma diary. Adherence should
be encouraged by promoting open communication; individualizing, reviewing, and adjusting
plans as needed; emphasizing goals and outcomes; and encouraging family involvement.
In summary, the 1997 Expert Panel Report 2: Guidelines for the Diagnosis and Management of
Asthma reflects the experience of the past 6 years as well as the increasing scientific base of
published articles on asthma. The Expert Panel hopes this new report will assist the clinician in
forming a valuable partnership with patients to achieve excellent asthma control and outcomes.

REFERENCES
Adams PF, Marano MA. Current estimates from the National Health Interview Survey, 1994. Vital Health Stat
1995;10:94.
Centers for Disease Control and Prevention. Asthma mortality and hospitalization among children and young adults —
United States, 1990-1993. MMWR 1996;45:350-353.
Centers for Disease Control and Prevention. Asthma-United States, 1989-1992. MMWR 1995;43:952-5.
National Asthma Education and Prevention Program. Expert Panel Report: Guidelines for the Diagnosis and
Management of Asthma. National Institutes of Health pub no 91-3642. Bethesda, MD, 1991.
National Heart, Lung, and Blood Institute. International Consensus Report on Diagnosis and Management of Asthma.
National Institutes of Health pub no 92-3091. Bethesda, MD, 1992.
National Heart, Lung, and Blood Institute and World Health Organization. Global Initiative for Asthma. National
Institutes of Health pub no 95-3659. Bethesda, MD, 1995.
U.S. Preventive Services Task Force. Guide to Clinical Preventive Health Services. Baltimore: Williams and Wilkins,
1989.

